       Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



SANDRA RODRÍGUEZ-COTTO;
RAFELLI GONZÁLEZ-COTTO,

               Plaintiffs,                        CIVIL NO.: 20-01235-PAD

       v.

WANDA VÁZQUEZ GARCED, Governor of
Puerto Rico; INÉS DEL C. CARRAU-
MARTÍNEZ, Interim Secretary of
Department of Justice of Puerto Rico;
PEDRO JANER, Secretary of Puerto Rico
Department of Public Safety; HENRY
ESCALERA, Puerto Rico Police
Commissioner, all in their official capacities,

               Defendants.




            REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION
                          FOR PRELIMINARY INJUNCTION
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 2 of 19




                                       INTRODUCTION
       As the numerous rounds of briefing in this case have demonstrated, the parties disagree

about almost everything. But they agree on one critical point: Plaintiffs’ standing to challenge

Section 6.14(a) of the Puerto Rico Department of Public Safety Act depends on the existence of a

credible threat of prosecution. If Plaintiffs establish a credible threat of prosecution, they have

standing; if they cannot establish a credible threat of prosecution, they do not have standing.

Everything else is extraneous to the standing inquiry.

       In their opening brief, Plaintiffs identified a number of factors supporting the existence of

a credible threat of prosecution under Section 6.14(a) for their reporting on emergency conditions

in Puerto Rico, including: the government’s recent attempt to prosecute a pastor, under the prior

version of Section 6.14(a), for sharing information about a rumored executive order on WhatsApp;

the fact that Act No. 66-2020’s Statement of Motives expressly targets information shared by the

“mass media”; the authority of police departments to bring prosecutions under Section 6.14(a) on

their own initiative, without the prior approval of the Department of Justice; and, notably, the

Government’s ongoing refusal to disavow prosecution against Plaintiffs or other journalists.

       The Government is silent on almost all of these points. Instead, it attempts to kick up dust

over whether Plaintiffs and their sources are currently being chilled, and insists that it must be

allowed to discover the identities of Plaintiffs’ confidential sources in order to resolve these

questions. However, because Plaintiffs and the Government agree that a credible threat of

prosecution is the sole test for standing under these circumstances, discovery into Plaintiffs’

confidential sources is irrelevant and unwarranted.

       The Government’s arguments on the merits fare no better. It contends that Section 6.14(a)

is a content-neutral restriction on expressive conduct similar to laws prohibiting impersonation of

government officials. But the anti-impersonation laws are more than mere restrictions on false

                                                 1
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 3 of 19




speech—they prohibit acts of impersonation undertaken with the specific intent to defraud, and

they are narrowly tailored to the compelling interest in protecting the integrity of government

processes. Section 6.14(a), on the other hand, does not require the government to demonstrate a

specific intent to defraud, and it is not narrowly tailored to any compelling government interest.

For example, the Government fails to explain why it is essential to criminalize all false warnings

of impending catastrophe, including predictions of an impending alien invasion or divine

retribution, regardless of whether they are even plausibly likely to cause a public panic.

       In their opening brief, Plaintiffs identified the Federal Communications Commission’s

broadcast hoaxes rule, 47 C.F.R. § 73.1217, as a less restrictive alternative to Section 6.14(a).

Unlike the two provisions of Section 6.14(a), which offer broad alternative grounds to liability,

the broadcast hoaxes rule requires the government to demonstrate simultaneously: that the

offending speech concerned an impending crime or catastrophe; that it was certainly foreseeable

to the defendant that the speech would cause immediate and significant public harm; and that

public harm actually resulted. The Government has offered no explanation as to why the broadcast

hoaxes rule would not suffice to protect its asserted interest in public safety.

       The Government also disputes the existence of irreparable harm, but its arguments boil

down to a restatement of its unavailing challenge to Plaintiffs’ standing. Although the Government

asserts that Plaintiffs have recently published news stories critical of the government, that is not

inconsistent with Plaintiffs’ testimony that Section 6.14(a) has chilled their reporting in numerous

ways; Plaintiffs do not need to cease speaking altogether in order to establish that they have been

chilled. In any event, the credible threat that Plaintiffs might be prosecuted or chilled during the

pendency of litigation is sufficient to establish irreparable injury. Furthermore, the balance of

hardship and the public interest both tip heavily in favor of the vindication of First Amendment



                                                  2
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 4 of 19




rights, and the Government cannot overcome this presumption by invoking unsupported concerns

that an injunction would threaten public safety.

        Finally, although the Government asserts that the Rule 65 bond requirement cannot be

waived in this case, it does not address the First Circuit’s decision in Crowley v. Local No. 82,

Furniture & Piano Moving, Furniture Store Drivers, Helpers, Warehousemen, & Packers, 679

F.2d 978 (1st Cir. 1982), rev’d on other grounds, 467 U.S. 526 (1984). Crowley expressly

establishes this Court’s authority to waive the cases concerning constitutional rights or public

interests. Id. at 1000.

                                           ARGUMENT

        When assessing a motion for preliminary injunction, this Court must consider four factors:

(1) the movant’s likelihood of success on the merits, (2) whether the movant will suffer irreparable

harm, (3) the balance of the equities, and (4) the public interest. CVS Pharmacy, Inc. v. Lavin, 951

F.3d 50, 55 (1st Cir. 2020). Although the Government argues that “[w]hether to issue a preliminary

injunction depends on balancing equities,” Dkt. No. 62 at 18–19, the First Circuit has rejected this

balancing approach for First Amendment claims. Sindicato Puertorriqueño de Trabajadores v.

Fortuño, 699 F.3d 1, 10–11 (1st Cir. 2012) (holding that the district court abused its discretion

when it denied a preliminary injunction on the ground that the second, third, and fourth factors

weighed against injunctive relief). “In the First Amendment context, the likelihood of success on

the merits is the linchpin of the preliminary injunction analysis.” Id. at 10. A finding that the

plaintiff is likely to succeed on the merits of a First Amendment claim establishes a strong

presumption that the remaining preliminary injunction factors are also satisfied. Id. at 10–11 (citing

Elrod v. Burns, 427 U.S. 347, 373 (1976)); Firecross Ministries v. Municipality of Ponce, 204 F.

Supp. 2d 244, 250–51 (D.P.R. 2002). In any event, all four factors support a preliminary injunction

in this case.
                                                   3
          Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 5 of 19




   I.       Plaintiffs are likely to succeed on the merits.

            A. Plaintiffs satisfy all three standing requirements identified in SBA List v.
               Driehaus.

         The Government continues to rest its case almost entirely on the contention that Plaintiffs

lack standing, but it still fails to grapple with the controlling standard for facial pre-enforcement

challenges. In this context, the Supreme Court has “held that a plaintiff satisfies the injury-in-fact

requirement where he alleges ‘[1] an intention to engage in a course of conduct arguably affected

with a constitutional interest, but [2] proscribed by a statute, and [3] there exists a credible threat

of prosecution thereunder.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014) [SBA

List I] (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)). As set

forth in Plaintiffs’ opening brief, they satisfy all three prongs of this relaxed test. Dkt. No. 50 at

11–14.

         First, Plaintiffs’ intended speech—including, in particular, journalism about emergency

conditions in Puerto Rico—is undoubtedly affected with a constitutional interest. Id. at 11.

         Second, Plaintiffs’ speech is “‘arguably . . . proscribed by [the] statute’ they wish to

challenge.” SBA List I, 573 U.S. at 162 (citation omitted) (alterations in original). The Government

does not dispute that Section 6.14(a) prohibits knowingly false statements about the same topics

on which Plaintiffs routinely report—namely, emergency conditions in Puerto Rico. Plaintiffs’

speech is therefore “within the compass of the challenged statute.” Osediacz v. City of Cranston,

414 F.3d 136, 141 (1st Cir. 2005). Although Plaintiffs do not intend to transmit false statements,

the Supreme Court has expressly held that such intent is not necessary to satisfy this prong of the

standing analysis, even when the challenged statute prohibits only knowingly false statements.

SBA List I, 573 U.S. at 163; see also e.g., Frese v. MacDonald, 425 F. Supp. 3d 64, 76 (D.N.H.

2019) (“Even if Frese does not plan in the future ‘to lie or recklessly disregard the veracity of his


                                                  4
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 6 of 19




speech,’ his complaint sufficiently alleges that the State's prosecutorial arms, which include non-

attorney police officers, retain overly broad discretion to determine whether an individual knew

his speech to be true or false.” (citation omitted)).

        Third, because Section 6.14(a) is a recently enacted statute that regulates speech about

topics on which Plaintiffs routinely report, the Court must presume that Plaintiffs confront “a

credible threat of prosecution in the absence of compelling contrary evidence,” even if Plaintiffs

have not yet been threatened with prosecution. N.H. Right to Life Political Action Comm. v.

Gardner, 99 F.3d 8, 15 (1st Cir. 1996); Rhode Island Ass’n of Realtors, Inc. v. Whitehouse, 199

F.3d 26, 33 (1st Cir. 1999). The Government has not submitted “compelling contrary evidence,”

nor has it rebutted Plaintiffs’ evidence supporting the presence of a credible threat of prosecution.

For instance:

               Plaintiffs pointed out that Pastor José Luis Rivera Santiago was recently prosecuted
                under the prior version of Section 6.14(a) for sharing information on WhatsApp
                about a rumored executive curfew order. Dkt. No. 50 at 13. The Government
                contends that this prosecution is irrelevant because Pastor Rivera was not employed
                as a journalist. Dkt. No. 62 at 10. But neither the prior version of Section 6.14(a)
                nor the current version, which was enacted while this lawsuit was pending, makes
                any exception for journalists. Nor is it clear that Pastor Rivera was reporting
                “uncorroborated information.” In fact, as Plaintiffs have noted previously, the
                Government issued a curfew order a few weeks after Pastor Rivera’s alleged
                communications. Dkt. No. 4-3 at 12 & n.8. And the prosecution was eventually
                dismissed for lack of probable cause. Dkt. No. 55-1 ¶ 9. The Government therefore
                fails to explain why this prosecution does not support a credible threat of
                prosecution for journalists who report on similar topics. 1

               Plaintiffs noted that the Government expressly refused to disavow, even for a few
                days, the authority to prosecute Plaintiffs under the prior version of Section 6.14(a).

1
  The Government continues to rely on Younger v. Harris, 401 U.S. 37 (1971). However, as
Plaintiffs pointed out in previous briefing, Dkt. No. 29 at 6, Younger is inapposite. There, the
Supreme Court held that putative intervenors lacked standing to enjoin an ongoing prosecution
under a state statute, because they did not allege that it was even “remotely possible” that they
could be prosecuted under the statute. 401 U.S. at 42. Here, Plaintiffs do not seek to enjoin an
existing prosecution, and they have established a credible threat of prosecution under the standards
set forth in SBA List I, N.H. Right to Life, and Rhode Island Ass’n of Realtors.
                                                   5
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 7 of 19




               Dkt. No. 50 at 13. In fact, the Government still has not disavowed the authority to
               prosecute Plaintiffs or other journalists. Its ongoing refusal to disavow prosecution
               strongly supports the conclusion that Plaintiffs and other journalists face a credible
               threat of prosecution. See Babbitt, 442 U.S. at 302; see also SBA List I, 573 U.S. at
               165; N.H. Right to Life, 99 F.3d at 17. The Government does not address this issue.

              Plaintiffs argued that Act No. 66-2020’s Statement of Motives expressly targets
               statements made on social media and in the “mass media,” and that Section 6.14(a)
               applies to speech distributed through the “media” and “social networks,” where
               Plaintiffs routinely broadcast their reporting about the COVID-19 public health
               emergency. Dkt. No. 50 at 13–14. The Government does not address this issue.

              Plaintiffs observed that police departments have authority to initiate prosecutions
               under Section 6.14(a), without the prior approval of the Department of Justice. Dkt.
               No. 50 at 14. The statute’s decentralized enforcement mechanism further supports
               the presence of a credible threat of prosecution. See SBA List I, 573 U.S. at 164;
               Mangual v. Rotger-Sabat, 317 F.3d 45, 59 (1st Cir. 2003). The Government does
               not address this issue.

       Instead of responding to the issues Plaintiffs actually raised, the Government has been

fencing with a straw man. It maintains that, absent a credible threat of prosecution, Plaintiffs cannot

base standing on self-censorship or chill. Dkt. No. 62 at 7. Plaintiffs have not contested this point.

Indeed, Plaintiffs affirmatively asserted in their opening brief that a credible threat of prosecution

is “the sole touchstone for standing,” which is “both necessary and sufficient” to satisfy Article

III. Dkt. No. 50 at 16–17. See also N.H. Right to Life, 99 F.3d at 13–14. The parties simply disagree

about whether a credible threat of prosecution exists in this case. On that point, however, the

Government is incorrect for all the reasons identified above and discussed in Plaintiffs’ opening

brief. For the same reason, the Government’s attempt to dispute whether Plaintiffs have been

chilled is irrelevant. Even if Plaintiffs were not chilled at all, the presence of a credible threat of

prosecution would itself suffice to establish standing. N.H. Right to Life, 99 F.3d at 13–14.

Regardless, the Government has not rebutted Plaintiffs’ testimony that they have been chilled in

numerous ways, even though they continue to work as journalists. See Section II, infra.




                                                  6
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 8 of 19




        The Government also argues that Plaintiffs cannot base their standing on injury to third

parties. Again, however, the Government attempts to refute propositions that Plaintiffs do not

assert. Plaintiffs maintain that they themselves confront a credible threat of prosecution. Although

the existence of this threat is demonstrated by previous prosecutions of journalists under the

criminal defamation law, as well as the recent prosecution of Pastor Rivera under Section 6.14(a),

the threat itself is an injury to Plaintiffs. Plaintiffs therefore do not rely on injuries to third parties.

        However, because Plaintiffs satisfy Article III and allege that Section 6.14(a) is facially

invalid, the Court must consider Section 6.14(a)’s effects on the free speech, free association, and

free press rights of third parties—including other journalists, their sources, other speakers, and the

public—in determining whether Section 6.14(a) violates the First Amendment. See, e.g., City of

Chi. v. Morales, 527 U.S. 41, 55 n.22 (1999) (“When asserting a facial challenge, a party seeks to

vindicate not only his own rights, but those of others who may also be adversely impacted by the

statute in question.”); Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973) (holding that First

Amendment overbreadth claims may be sustained based on “a judicial prediction or assumption

that the statute’s very existence may cause others not before the court to refrain from

constitutionally protected speech or expression”). As discussed by amici PEN America and the

University of Georgia School of Law First Amendment Clinic, Dkt. No. 61, Section 6.14(a) will

presumptively chill all sorts of protected expression. This presumption carries significant weight

in the merits analysis, and further tips the balance of equities and the public interest in favor of

injunctive relief.

            B. Plaintiffs’ sources are irrelevant to the standing inquiry.

        As discussed in Plaintiffs’ opening brief, the First Circuit has established a burden-shifting

framework to govern requests for the disclosure of a journalist’s confidential sources. Dkt. No. 50

at 15. The party seeking disclosure of the confidential information bears the initial burden of
                                                     7
           Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 9 of 19




“showing that his claim of need and relevance is not frivolous.” Cusumano v. Microsoft Corp.,

162 F.3d 708, 716 (1st Cir. 1998); see also In re Special Proceedings, 373 F.3d 37, 45 (1st Cir.

2004) (“[T]he disclosure of a reporter’s confidential sources may not be compelled unless directly

relevant to a nonfrivolous claim or inquiry undertaken in good faith.”). The burden then “shifts to

the objector to demonstrate the basis for withholding the information.” Cusumano, 162 F.3d at

716. Ultimately, the Court must balance “those factors that relate to the movant’s need for the

information on one pan of the scales and those that reflect the objector’s interest in confidentiality

and the potential injury to the free flow of information that disclosure portends on the opposite

pan.” Id. (citing Bruno & Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583, 597–98 (1st Cir.

1980)).2

        In this case, the Government’s entire argument for disclosure rests on the false proposition

that Plaintiffs seek to predicate standing on chill to their own sources. Once again, Plaintiffs argued

explicitly in their opening brief that source chill is irrelevant to the standing inquiry, which depends

entirely on the credible threat of prosecution. If there is a credible threat of prosecution, chill is

unnecessary to establish standing and is, in any event, presumed. See Mangual, 317 F.3d at 58

(describe the “ensuing chill” from the credible threat of prosecution under the criminal defamation

law). If there is no credible threat of prosecution, chill alone is insufficient to establish standing.

Defendants themselves do not dispute this point. See Dkt. No. 62 at 6–7. Because the parties agree

that a credible threat of prosecution is the sole test for standing in this case, there are no grounds

for discovery into Plaintiffs’ confidential sources.




2
 Although the Government faults Plaintiffs for not citing Bruno & Stillman, Dkt. No. 62 at 16, it
fails to identify any material difference between this 40-year-old precedent and the more recent
First Circuit authority on the same issue cited in Plaintiffs’ opening brief. There appears to be no
dispute between the parties regarding the framework for adjudicating source confidentiality issues.
                                                   8
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 10 of 19




           C. Plaintiffs are likely to succeed in demonstrating that Section 6.14(a)’s first
              provision is facially unconstitutional.

       Section 6.14(a)’s first provision is subject to strict scrutiny because it is a facially content-

and viewpoint-based restriction on speech about matters of public concern. Dkt. No. 50 at 18–22.

The provision makes it a crime to “[g]ive[] a warning or false alarm, knowing that the information

is false, in relation to the imminent occurrence of a catastrophe in Puerto Rico.” Certified Transl.

of Act No. 66-2020, Dkt. No. 45-1. This is a facially content-based restriction on speech because

“it require[s] enforcement authorities to examine the content of the message that is conveyed to

determine whether a violation has occurred.” McCullen v. Coakley, 573 U.S. 464, 479 (2014)

(citation and internal quotation marks omitted); accord Reed v. Town of Gilbert, 576 U.S. 155,

163–64 (2015). It is also viewpoint based because it criminalizes “false alarms” about catastrophes,

while allowing false assurances that everything is all right. See Matal v. Tam, 137 S. Ct. 1744,

1765 (2017) (plurality opinion). All of the Supreme Court Justices in Alvarez agreed that, at the

very least, content-based restrictions on knowingly false statements about matters of public

concern must be subjected to strict scrutiny. See United States v. Alvarez, 567 U.S. 709, 751–52

(2012) (Alito, J., dissenting); accord id. at 731–32 (Breyer, J., concurring in the judgment); id. at

723 (plurality opinion). See also Susan B. Anthony List v. Driehaus, 814 F.3d 466, 473 (6th Cir.

2016) [SBA List II].

       Relying on United States v. Lepowitch, 318 U.S. 702 (1943), the Government argues that

Section 6.14(a) should not be treated as a content-based restriction on speech, but rather as a

restriction on expressive conduct, similar to statutes prohibiting impersonation of government

officials. Dkt. No. 62 at 25–27. See also Alvarez, 567 U.S. at 721 (plurality opinion) (“Statutes

that prohibit falsely representing that one is speaking on behalf of the Government, or that prohibit

impersonating a Government officer, also protect the integrity of Government processes, quite


                                                  9
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 11 of 19




apart from merely restricting false speech.”). The Government does not explain how Section

6.14(a) is directed to preserving the integrity of government processes. The statute is in no way

limited to speech falsely impersonating a government officer, or even speech about the government

generally. The Stolen Valor Act arguably presented a closer case, since it involved false claims to

have been awarded a government medal, but that distinction did not suffice to bring the law under

the ambit of Lepowitch and its progeny.

       Furthermore, “[s]tatutes forbidding impersonation of a public official typically focus on

acts of impersonation, not mere speech, and may require a showing that, for example, someone

was deceived into following a ‘course [of action] he would not have pursued but for the deceitful

conduct.’” Alvarez, 567 U.S. at 735 (Breyer, J., concurring in the judgment) (second alteration in

original) (quoting Lepowitch, 318 U.S. at 704); United States v. Bonin, 932 F.3d 523, 536 (7th Cir.

2019) (observing that the federal impersonation statute requires intent to deceive). Section 6.14(a)

does not require any such showing. The Government attempts to graft a specific intent requirement

onto the statute, arguing that it seeks to proscribe knowingly false statements made with the

“intention to wreak chaos among the population.” Dkt. No. 62 at 26. But the words “with intent

to cause” appear nowhere in the statutory elements of Section 6.14(a), as demonstrated by the

Government’s own recitations of those elements. See Dkt. No. 62 at 22, 28. Indeed, Section 6.14(a)

does not mention public panic at all. “[W]here, as here, there is no ambiguity in the statute, there

is no reason for courts to intervene and rewrite the statute to add a specific intent requirement to a

statute that does not contain one.” United States v. Ducore, 312 F. Supp. 3d 535, 539 n.6 (E.D. Va.

2018); see also Boos v. Barry, 485 U.S. 312, 330 (1988) (“[F]ederal courts are without power to




                                                 10
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 12 of 19




adopt a narrowing construction of a state statute unless such a construction is reasonable and

readily apparent.”).3

       The Government alternatively argues that the statute satisfies strict scrutiny because it “has

a compelling interest to protect the health, lives and property of its citizens during declared states

of emergencies from unscrupulous individuals that intentionally disseminate false alarms in order

to create chaos.” Dkt. No. 62 at 28. The Government relies on the Supreme Court’s decision in

Burson v. Freeman, which held that a restriction on electioneering outside polling places satisfied

scrutiny. 504 U.S. 191, 199 (1992). But whereas Burson “point[ed] to a ‘widespread and time-

tested consensus’ that demonstrated that restricted zones were necessary to serve the states’

compelling interests in preventing voter intimidation and election fraud, the defendants have not

offered any such evidence of necessity” regarding false alarms about emergency conditions.

Picard v. Clark, — F. Supp. 3d —, 19-cv-3059 (DLC), 2020 WL 4345754, at *6 (S.D.N.Y. July

29, 2020) (quoting Burson, 504 U.S. at 206). The only evidence the Government identifies to

support the need for Section 6.14(a) is Pastor Rivera’s prosecution for sharing information about

a rumored executive order on WhatsApp, which the Government claims disrupted the food supply

chain. Dkt. No. 62 at 35. Even supposing the Government had submitted evidence demonstrating

that Pastor Rivera’s speech actually violated Section 6.14(a) and actually caused a significant




3
  The Government also relies on the Ninth Circuit’s decision in United States v. Perelman, 695
F.3d 866 (9th Cir. 2012) (applying intermediate scrutiny to a federal statute prohibiting the false
wearing of military medals). However, the Government neglects to mention that Perelman was
expressly overruled in United States v. Swisher, 811 F.3d 299, 318 (9th Cir. 2016) (en banc)
(holding that the same statute is a content-based restriction on expressive conduct and cannot
survive strict scrutiny). Moreover, while wearing a military medal is expressive conduct,
statements about emergency conditions are pure speech. The O’Brien test is not applicable to
restrictions on pure speech. See, e.g., Goguen v. Smith, 471 F.2d 88, 100 n.18 (1st Cir. 1972), aff’d,
415 U.S. 566 (1974).
                                                 11
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 13 of 19




disruption to the food supply, this is a textbook example of “anecdote and supposition.” One

anecdotal example is not sufficient to justify a statute under strict scrutiny.

        The Government also has not demonstrated that Section 6.14(a)’s first provision is the least

restrictive means for protecting public health and safety. The Government has not shown that

counterspeech—in the form of increased government transparency—would be ineffective at

addressing its interest. See Alvarez, 567 U.S. at 726 (plurality opinion); id. at 738 (opinion of

Breyer, J.). Nor has it shown that a blanket restriction on all warnings and false alarms, regardless

of whether they are likely to cause harm, is necessary to protect the public. Indeed, as Plaintiffs

pointed out in their opening brief, Section 6.14(a)’s first provision is so broad that it prohibits

obviously harmless speech, such as false warnings about an alien invasion. Dkt. No. 50 at 22. The

Government has not explained why this speech must be criminalized in order to protect the public.

See SBA List II, 814 F.3d at 475 (holding that Ohio’s false statement law was “not narrowly

tailored” to the government’s interest in preserving fair elections, because it penalized knowingly

false statements about political candidates even if there was no plausible risk that they would

influence the election).4

            D. Plaintiff’s are likely to succeed in demonstrating Section 6.14(a)’s second
               provision is facially unconstitutional.

        The Government also fails to justify Section 6.14(a)’s second provision. This provision

makes it a crime to “disseminate, publish, transmit, transfer and/or circulate through any means of

communication, including the means of television media, social network, and/or any other means

of dissemination, publication or distribution of information, a notice or a false alarm, knowing that

the information is false,” if a “result” of the speech “puts the life, health, bodily integrity or safety



4
 For the same reasons, Section 6.14(a)’s first provision also fails intermediate scrutiny. See Dkt.
No. 50 at 21–22.
                                                   12
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 14 of 19




of one or more persons at imminent risk, or endangers public or private property.” As Plaintiffs

argued in their opening brief, this provision establishes an unconstitutional heckler’s veto, Dkt.

No. 50 at 23–24, because it predicates liability on the government’s subjective determination about

how people might react to protected expression. March v. Frey, — F. Supp. 3d —, No. 2:15-CV-

515-NT, 2020 WL 2044625, at *12 (D. Me. Apr. 28, 2020); see also, e.g., Matal, 137 S. Ct. at

1767 (opinion of Kennedy, J.). It is also unconstitutionally vague, because it fails to provide notice

about what speech is prohibited and invites arbitrary, selective, or discriminatory enforcement. See

Ashton v. Kentucky, 384 U.S. 195, 200 (1966). The Government offers no response to these

arguments.

       Putting those issues aside, the Government has failed even to carry its burden under the

intermediate scrutiny reserved for content-neutral laws. To satisfy intermediate scrutiny, the

Government must demonstrate that the statute’s restriction on speech is reasonably proportionate

to the government’s asserted justifications, taking into account “the seriousness of the speech-

related harm the provision will likely cause, the nature and importance of the provision’s

countervailing objectives, the extent to which the provision will tend to achieve those objectives,

and whether there are other, less restrictive ways of doing so.” Alvarez, 567 U.S. at 730 (opinion

of Breyer, J.). As noted above, the Government has not submitted any evidence demonstrating that

Section 6.14(a) is necessary to protect public health and safety, nor has it shown that counterspeech

would be ineffective.

       Furthermore, Section 6.14(a)’s second provision is not remotely tailored to the

Government’s asserted interest. As Plaintiffs have already pointed out, the Federal

Communications Commission’s broadcast hoaxes rule, 47 C.F.R. § 73.1217, provides a ready

example of a much narrower regulation that addresses the exact same interests as Section 6.14(a).



                                                 13
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 15 of 19




Dkt. No. 50 at 25–26. The broadcast hoaxes rule imposes civil (not criminal) penalties on any

federally licensed broadcaster that transmits false information “concerning a crime or catastrophe”

if the broadcaster: “knows the information is false”; “could expect with a significant degree of

certainty” that “direct and actual damage to property or to the health or safety of the general public”

would “immediately” occur; and the speech does in fact directly cause such harm. 47 C.F.R. §

73.1217. Unlike the broadcast hoaxes rule, Section 6.14(a)’s second provision is not narrowly

defined in terms of subject matter; it does not require the government to demonstrate that the harm

was certainly foreseeable; it does not describe how great the risk of harm needs to be in terms of

either likelihood or severity; and it does not require the government to show that harm actually

resulted. The Government does not explain why a narrower statute modeled on the broadcast

hoaxes rule would be insufficient to protect its interests.

       Instead, the Government relies heavily on the fact that Section 6.14(a) prohibits only

knowingly false speech. Dkt. No. 62 at 22–25. A similar scienter requirement was, however,

insufficient to sustain the Stolen Valor Act. The Act made it a crime “falsely” to “represen[t]”

oneself “to have been awarded any decoration or medal authorized by Congress for the Armed

Forces of the United States.” 18 U.S.C. § 704(b). The Supreme Court construed it “as criminalizing

only false factual statements made with knowledge of their falsity and with the intent that they be

taken as true.” Alvarez, 567 U.S. at 732; see id. at 740 (opinion of Alito, J.) (noting that all three

opinions agreed the Act required the government to demonstrate beyond a reasonable doubt that

the defendant knew the speech was false). Nonetheless, the Act “still range[d] very broadly,” and

that breadth “create[d] a significant risk of First Amendment harm,” especially in “political

contexts” where the “risk of censorious selectivity by prosecutors” was especially high. Id. at 736

(opinion of Breyer, J.). This risk was “not completely eliminated by mens rea requirements; a



                                                  14
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 16 of 19




speaker might still be worried about being prosecuted for a careless false statement, even if he

does not have the intent required to render him liable.” Id. Because “a more narrowly tailored

statute combined with . . . information-disseminating devices [would have] effectively serve[d]

Congress’ end,” the Stolen Valor Act failed to survive intermediate scrutiny. Id. at 738. This

analysis controls here as well, especially since Plaintiffs have already identified a more narrowly

tailored regulation that serves the exact same government interest.

   II.      The violation of Plaintiffs’ First Amendment rights constitutes irreparable
            harm.

         Since Plaintiffs “have made a strong showing of likelihood of success on the merits of their

First Amendment claim, it follows that the irreparable injury component of the preliminary

injunction analysis is satisfied as well.” Sindicato Puertorriqueño de Trabajadores, 699 F.3d at

15. That is because “[t]he loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976) (holding

that the threat of unconstitutional adverse employment constituted irreparable injury). The

Government does not dispute these points. Rather, it argues that Plaintiffs have not demonstrated

irreparable harm, because they do not confront a credible threat of prosecution. As the Government

readily admits, this is just a rehash of its argument on standing. Dkt. No. 62 at 30–31. The

Government is wrong for all the reasons discussed in Section I.A, supra.

         The Government also points to two stories that Plaintiffs published after Act No. 66-2020

was enacted as evidence that Plaintiffs’ “journalistic endeavors appeared to be unaffected by the

challenge[d] provisions.” Dkt. No. 62 at 32. The fact that Plaintiffs continue to work as journalists,

however, is not inconsistent with their testimony that the threat of prosecution under Section

6.14(a) has made them more reluctant to report news stories that are controversial or that have not

been verified by the Government. See Kenny v. Wilson, 885 F.3d 280, 289 n.3 (4th Cir. 2018) (“[A]

                                                 15
          Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 17 of 19




claimant need not show he ceased [speaking] altogether to demonstrate an injury in fact.”). Nor is

it inconsistent with Plaintiffs’ testimony that, even when they do report such stories, the threat of

prosecution affects their reporting “in all sorts of ways, such as how many confirmations [they]

need to report a story, what information [they] include, and even what words [they] use,” as well

as by interfering with their access to sources. Second Decl. of Sandra Rodríguez-Cotto ¶¶ 8–9,

Dkt. No. 48-1; Second Declaration of Rafelli González-Cotto ¶¶ 8–9, Dkt. No. 48-2. Indeed, the

Government itself acknowledges that “[a] burden on protected speech always causes some degree

of irreparable harm.” Dkt. No. 62 at 34 (citing Elrod, 427 U.S. at 373–74).

          In any event, Plaintiffs do not even need to show that they are currently being chilled to

establish irreparable harm; the credible threat that Plaintiffs might face prosecution or that

Plaintiffs’ reporting might be chilled during the pendency of the litigation is sufficient. See Elrod,

427 U.S. at 373 (holding that the plaintiffs had demonstrated irreparable harm because “First

Amendment interests were either threatened or in fact being impaired at the time relief was

sought.” (emphasis added)). As discussed in Section I.A, supra, Plaintiffs already confront a

credible threat of prosecution. Furthermore, as the First Circuit’s decision in Mangual makes clear,

a credible threat of prosecution under a law criminalizing false speech is sufficient to presume the

existence of a chilling effect, even though Plaintiffs continue to work as journalists. See 317 F.3d

at 58. Plaintiffs’ unrebutted allegations of chill further support this presumption.

   III.      The balance of equities and the public interest support the vindication of First
             Amendment rights.

          The balance of hardships and the public interest “weigh[] heavily against Defendants” in

any case where a plaintiff demonstrates a likelihood of success on the merits of a free speech

claim, because “First Amendment freedoms must always be protected” and “suppressing protected

speech innately harms the public interest as a whole.” Firecross Ministries, 204 F. Supp. 2d at


                                                  16
         Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 18 of 19




250–51; accord, e.g., Magriz v. Union de Tronquistas de P.R., Local 901, 765 F. Supp. 2d 143,

157 (D.P.R. 2011). The public interest supporting vindication of First Amendment rights is

especially strong, because “the ‘ongoing enforcement of the potentially unconstitutional

regulations . . . would infringe not only the free expression interests of [plaintiffs], but also the

interests of other people’ subjected to the same restrictions.” Klein v. City of San Clemente, 584

F.3d 1196, 1208 (9th Cir. 2009) (alterations in original) (quoting Sammartano v. First Judicial

District Court, 303 F.3d 959, 974 (9th Cir. 2002)).

         Against the certain and irreparable harm to First Amendment freedoms inflicted by Section

6.14(a), the Government counterposes ipse dixit that the statute is necessary to protect public

security. But the “word ‘security’ is a broad, vague generality whose contours should not be

invoked to abrogate the fundamental law embodied in the First Amendment.” N.Y. Times Co. v.

United States, 403 U.S. 713, 719 (1971) (Black, J., concurring) (refusing to grant the government’s

motion to enjoin the publication of the Pentagon Papers during the Vietnam War). To the contrary,

the Framers of the First Amendment “sought to give this new society strength and security by

providing that freedom of speech, press, religion, and assembly should not be abridged.” Id.

   IV.      This Court should exercise its discretion to waive the Rule 65 bond requirement.

         Finally, Defendants argue that this Court must impose a bond requirement under Federal

Rule of Civil Procedure 65. Dkt. No. 62 at 36. Defendants fail to address the First Circuit’s decision

in Crowley v. Local No. 82, Furniture & Piano Moving, Furniture Store Drivers, Helpers,

Warehousemen, & Packers, which held that district courts have discretion to waive the Rule 65

bond requirement “in suits to enforce important federal rights or public interests.” See, 679 F.2d

978, 1000 (1st Cir. 1982), rev’d on other grounds, 467 U.S. 526 (1984) (citations and internal

quotation marks omitted). Because Crowley squarely applies here, and because Plaintiffs brought


                                                 17
        Case 3:20-cv-01235-PAD Document 70 Filed 08/28/20 Page 19 of 19




this lawsuit to vindicate fundamental First Amendment rights in the public interest, no bond should

be required.

                                         CONCLUSION
       For the foregoing reasons, Plaintiffs respectfully request that the Court issue a preliminary

injunction prohibiting the government from enforcing Section 6.14(a). Plaintiffs also respectfully

request that the Court waive any bond requirement under Federal Rule of Civil Procedure 65(.

       I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing with

the Clerk of the Court, which will send notification of such filing to the parties subscribing to the

CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 28th day of August 2020.
                                                      S/Fermín L. Arraiza-Navas
                                                      FERMÍN L. ARRAIZA NAVAS
                                                      USDC-PR #215705
                                                      William Ramirez-Hernández+
                                                      American Civil Liberties Union
                                                      of Puerto Rico
                                                      Union Plaza
                                                      416 Ponce de León Avenue, Suite 1105
                                                      San Juan, PR 00918
                                                      (787) 753-9493; (646) 740-3865
                                                      farraiza@aclu.org

                                                      Brian Hauss*
                                                      Emerson Sykes+
                                                      Arianna Demas+
                                                      American Civil Liberties Union Foundation
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      (212) 549-2500
                                                      bhauss@aclu.org

                                                      *Pro hac vice
                                                      + Of counsel

                                                      Attorneys for Plaintiffs

                                                 18
